NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENT GLEN WILLIAMS,                             No. 19-35281

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00143-DCN

 v.
                                                MEMORANDUM*
LANDON FOX, Guard,

                Defendant-Appellee,

and

HILLNER; et al.,

                Defendants.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, District Judge, Presiding

                            Submitted March 15, 2021**

Before: SILVERMAN, CHRISTEN, and R. NELSON, Circuit Judges

      Idaho state prisoner Kent Glen Williams appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his 42 U.S.C. § 1983 action alleging First

Amendment violations while he was a pretrial detainee. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Guatay Christian Fellowship v.

Cnty. of San Diego, 670 F.3d 957, 970 (9th Cir. 2011) (cross-motions for summary

judgment); Long v. City & Cnty. of Honolulu, 511 F.3d 901, 905 (9th Cir. 2007)

(qualified immunity). We reverse and remand.

      The district court erred in granting summary judgment for defendant Fox.

Resolving all factual disputes and drawing all reasonable inferences in Williams’s

favor, there is a genuine dispute of material fact as to whether Fox violated

Williams’s First Amendment rights to petition and against retaliation when Fox

rejected Williams’s two grievances and warned of possible disciplinary action. See

Brodheim v. Cry, 584 F.3d 1262, 1270-71 (9th Cir. 2009) (explaining that

“disrespectful language in a prisoner’s grievance is itself protected activity under

the First Amendment” and concluding that a threat of punitive action beyond

refusing to accept a grievance can constitute an adverse retaliatory action).

Accordingly, it was also error to grant summary judgment on the basis of qualified

immunity as these genuine factual disputes make it unclear whether qualified

immunity should apply at this stage of the case. See Ashcroft v. al-Kidd, 563 U.S.




                                          2
731, 735, 741 (2011).1

      REVERSED and REMANDED.




1
  We do not consider those matters not specifically and distinctly raised and argued
in the opening brief, or arguments and allegations raised for the first time on
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

                                         3